Citation Nr: 1639291	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to August 1991. 
These matters are on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran's duties during service included repairing and maintaining G-130 aircraft, exposure to acoustic trauma is conceded.  See, December 2007 rating decision.

The service treatment records included a January 1978 periodic and December 1991 retirement examinations include audiometric findings which indicate bilateral hearing loss, however he did not have hearing loss for VA purposes at that time.

Post-service, private treatment records include an April 2007 report which reflects a history of military noise exposure working on aircraft and performing runway repairs in construction.  Moderate to mild sensorineural hearing loss was diagnosed.

A VA audiological examination was scheduled for December 2007, but the Veteran failed to attend.  However, remanding the claim for further development would serve to further delay the Veteran's entitlement to benefits.

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


